Citation Nr: 1213001	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an effective date prior to March 3, 2003 for service connection for posttraumatic stress disorder (PTSD) and episodic alcohol abuse.

4.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an effective date prior to March 3, 2003 for service connection for degenerative disc disease of the lumbar spine.

6.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right shoulder.  

7.  Entitlement to an effective date prior to January 18, 2002 for a 10 percent rating for osteoarthritis of the right shoulder.  

8.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.

9.  Entitlement to an effective date prior to March 3, 2003 for service connection for a right knee disorder.

10.  Entitlement to an initial rating in excess of 10 percent for Osgood-Schlatter Disease of the left knee.

11.  Entitlement to an effective date prior to March 3, 2003 for service connection for a left knee disorder.

12.  Entitlement to an initial compensable rating for a hearing loss disability, for the period from March 3, 2003 through October 4, 2007.  

13.  Entitlement to a rating in excess of 10 percent for a hearing loss disability, effective on and after October 5, 2007.  

14.  Entitlement to an effective date prior to March 3, 2003 for service connection for a hearing loss disability.

15.  Entitlement to an effective date prior to March 3, 2003 for service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He had service in the Republic of Vietnam from August 1968 to August 1969.  His awards and decorations included the Combat Infantryman Badge, the Army Commendation Medal with V device, and the Purple Heart Medal.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2009, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for a left shoulder disorder and a skin disorder.  The RO also confirmed and continued January 18, 2002, as the effective date for service connection for osteoarthritis of the right shoulder.  In addition, VA confirmed and continued March 3, 2003 as the effective date for service connection for PTSD and episodic alcohol abuse, degenerative disc disease of the lumbar spine, right knee disorder, tinnitus, and a hearing loss disability.  Finally, VA confirmed and continued the following disability ratings for the indicated service-connected disorders:  40 percent for degenerative disc disease of the lumbar spine; 10 percent for osteoarthritis of the right shoulder; 10 percent for a right knee disorder; 10 percent for Osgood-Schlatter Disease of the left knee; an initial noncompensable rating for a hearing loss disability, for the period from March 3, 2003 through October 4, 2007; and a 10 percent rating for a hearing loss disability, effective on and after October 5, 2007.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that there is a potential issue of entitlement to an effective date prior to January 18, 2002, for service connection for Osgood-Schlatter Disease of the left knee.  That potential issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A left shoulder disorder, diagnosed as tenosynovitis of the rotator cuff and osteoarthritis, was first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that it is in any way related thereto.

2.  A skin disorder, primarily diagnosed as dermatitis and lichen simplex chronicus, was first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that it is in any way related thereto.

3.  On March 3, 2003, VA received the Veteran's claim of entitlement to service connection for PTSD.

4.  Since service connection became effective March 3, 2003, the Veteran's degenerative disc disease of the lumbar spine has been manifested primarily by pain and stiffness, flexion to at least 60 degrees, and a combined range of motion of 215 degrees.

5.  On March 3, 2003, VA received the Veteran's claim of entitlement to service connection for a back disorder.

6.  The Veteran's osteoarthritis of the right shoulder is manifested, primarily, by complaints of pain, stiffness, weakness, and decreased joint speed motion, as well as right shoulder flexion from 0 degrees to at least 150 degrees, right shoulder abduction the shoulder from at least 0 degrees to at least 165 degrees.  

7.  On January 18, 2002, the Veteran received VA outpatient treatment for his service-connected osteoarthritis of the right shoulder.  

8.  On March 3, 2003, VA received the Veteran's claim of entitlement to a rating in excess of 10 percent for osteoarthritis of the right shoulder.

9.  The Veteran's service-connected right knee disorder is manifested, primarily, by complaints of pain; objective findings of crepitus, tenderness, and increased anterior/posterior excursion; and a range of knee motion, with pain, of at least 0 to 110 degrees.  There are, greater on the right than the left.  In addition, there is a prominent tibial tubercle on the left knee.

10.  On March 3, 2003, VA received the Veteran's claim of entitlement to service connection for a right knee disorder.

11.  The Veteran's service-connected Osgood-Schlatter Disease of the left knee is manifested, primarily, by complaints of pain; objective findings of tibial tubercle, crepitus, tenderness, and increased anterior/posterior excursion; and a range of knee motion, with pain, of at least 0 to 110 degrees.

12.  For the period from March 3, 2003 through October 4, 2007, the Veteran demonstrated Level I hearing acuity, bilaterally.  

13.  For the period on and after October 5, 2007, the Veteran demonstrated Level III hearing acuity in his right ear and Level IV hearing acuity in his left ear.  

14.  On March 3, 2003, VA received the Veteran's claim of entitlement to service connection for a hearing loss disability.

15.  On March 3, 2003, VA received the Veteran's claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder is not the result of disease or injury incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  A skin disorder, diagnosed primarily as dermatitis and lichen simplex chronicus, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to be the result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) (2011).

3.  With respect to PTSD and episodic alcohol abuse, the criteria for service connection prior to March 3, 2003 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2011).

4.  The criteria have not been met for an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5010-5295 (effective September 23, 2002 and codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011)).

5.  With respect to degenerative disc disease of the lumbar spine, the criteria for service connection prior to March 3, 2003 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2011).  

6.  The criteria have not been met for a rating in excess of 10 percent for osteoarthritis of the right shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5019 (2011).

7.  With respect to osteoarthritis of the right shoulder, the criteria for a 10 percent rating prior to January 18, 2002, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011). 

8.  The criteria have not been met for an initial rating in excess of 10 percent for a right knee disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5257 (2011).

9.  With respect to a right knee disorder, the criteria for service connection prior to March 3, 2003 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2011).  

10.  The criteria have not been met for an initial rating in excess of 10 percent for Osgood-Schlatter Disease of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5262 (2011).

11.  The criteria have not been met for an initial compensable rating for a hearing loss disability, for the period from March 3, 2003 through October 4, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

12.  The criteria have not been met for a rating in excess of 10 percent for a hearing loss disability, effective on and after October 5, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

13.  With respect to a hearing loss disability, the criteria for service connection prior to March 3, 2003 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2011).  

14.  With respect to tinnitus, the criteria for service connection prior to March 3, 2003 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the following issues:  entitlement to service connection for a left shoulder disorder and for a skin disorder; entitlement to increased ratings degenerative disc disease of the lumbar spine, osteoarthritis of the right shoulder, a right knee disorder, Osgood-Schlatter Disease of the left knee; and a hearing loss disability; entitlement to earlier effective dates for service connection for PTSD and episodic alcohol abuse, degenerative disc disease of the lumbar spine, a right knee disorder, tinnitus, and a hearing loss disability; and an effective date prior to January 18, 2002 for a 10 percent rating for osteoarthritis of the right shoulder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2003, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment in January 1992 and in March and April 2003 by G. A. B.; a February 2004 statement from the Veteran's wife; a March 2005 report from S. M., M.D.; the Veteran's Social Security records; and reports taken from medical texts.  

In October 1970, August 2003, October 2007, and March 2010, VA examined the Veteran, in part, to determine the nature and etiology of any left shoulder disorder or skin disease found to be present and, in part, to determine the extent of impairment due to his service-connected degenerative disc disease of the lumbar spine, osteoarthritis of the right shoulder, a right knee disorder, Osgood-Schlatter Disease of the left knee; and a hearing loss disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA scheduled the Veteran for a hearing at the RO before a member of the Board.  However, on VA Form 9, dated in May 2008, the Veteran withdrew his request for a hearing.  He has not requested that such hearing be rescheduled; and, therefore, the Board will consider the claim based on the evidence currently on file.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims.  Indeed, in August 2010, he reported that he had no additional information to submit.  Moreover, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Service Connection Claims

The Veteran seeks entitlement to service connection for a left shoulder disorder and for a skin disorder.  He contends that each disorder had its onset during service.  With respect to his skin disorder, he contends that it is due, at least in part, to his exposure to Agent Orange in the Republic of Vietnam.  Therefore, he maintains that service connection for his left shoulder disorder and skin disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), sll chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), , multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The foregoing disabilities must be manifested to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. to a degree of at least 10 percent during a specified period following the last exposure.  38 C.F.R. § 3.307(a)(6)(iii).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he developed left shoulder pain or skin discolorations in service and that they have continued since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Left Shoulder  

A review of the evidence is negative for any complaints or clinical findings of a left shoulder disorder prior to the Veteran's entry in service.  At the time of his March 1968 service entrance examination, he responded in the negative, when asked if he then had, or had ever had, a painful or trick shoulder or elbow.  Indeed, during the examination, his upper extremities were found to be normal.

During service in October 1969, the Veteran complained of a five day history of arthralgia in both shoulders.  However, the etiology was undetermined, and during the remainder of service, there were no further complaints or clinical findings of a left shoulder disorder of any kind.  At the time of his March 1970 service separation examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, a painful or trick shoulder or elbow.  However, the examining physician clarified those complaints as referring to the Veteran's right shoulder.  In any event, the examination revealed that the Veteran's upper extremities were normal.  

A chronic, identifiable left shoulder disorder was not manifested until many years after service.  The post-service treatment records show that in January 2001, the Veteran complained of two week history of left shoulder pain.  Although X-rays of the left shoulder was negative, the diagnosis was muscle strain.  During his August 2003 VA examination, X-rays of the left shoulder were, again, negative, however, there was a diagnosis of tenosynovitis.  

Records reflecting the Veteran's VA treatment in September 2006, show that he reported a history of a left shoulder injury 30 years earlier but none since.  While X-rays revealed the presence of osteoarthritis, there was no evidence that such disorder was in any way related to service.  

Not only is the preponderance of the evidence against a finding of a relationship to service, the record does not substantiate the Veteran's claim of continuing left shoulder pain since service.  In this regard, the Board notes that the Veteran filed an initial claim for VA compensation in August 1970, approximately six months after his separation from service.  Although he reported several disabilities, including a right shoulder disorder, he did not claim entitlement to service connection for a left shoulder disorder.  Moreover, during his October 1970 VA examination, the Veteran continued to complain of right shoulder pain.  However, he did not complain of left shoulder pain.  It is reasonable to expect that had the Veteran been experiencing chronic left shoulder pain, he would have filed a claim for compensation or at least reported such pain during the VA examination.  That he did not do so tends to militate against a finding that he was experiencing a chronic, identifiable left shoulder disorder in or shortly after service.  

Absent evidence of a chronic, identifiable left shoulder disorder in service, or of a nexus between the current left shoulder disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left shoulder disorder is not warranted, and the appeal is denied.

The Skin

A review of the Veteran's March 1968 service entrance examination shows that he responded in the affirmative, when asked if he then had, or had ever had, skin diseases.  It was noted that he had a history of eczema as a child and that he had had a scalp cyst excised when he was a year old.  However, during the examination, skin and lymphatic system were found to be normal.  Therefore, his skin was presumed to be in sound physical condition at the time he entered service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

During service in February 1970, the Veteran complained of a three to four day history of large red spots on his chest, groin, and feet, as well as itching all over his body.  

At the time of his March 1970 service separation examination, the Veteran, again, responded in the affirmative, when asked if he then had, or had ever had, skin diseases.  As on entry, however, the examination revealed that the Veteran's skin and lymphatics were normal.  

During the October 1970 VA examination, the Veteran had several areas on his right anterior chest where there was a loss of pigment.  The Veteran stated that they were areas of small burns that had become infected.  There was no diagnosis of a skin disorder.  

A chronic, identifiable skin disorder was not manifested until many years after service.  The post-service treatment records show that in 2003, the Veteran was treated for multiple skin disorders, including lichen simplex chornicus of the scalp and glans penis and a mole on his left hand.  In February 2004, following an Agent Orange Registry examination, the diagnosis of lichen simplex chronicus on the scalp and a history of a rash on the penile shaft.  During a March 2004 consultation with the VA Dermatology Service, the Veteran was found to have seborrheic dermatitis with a lichen simplex chronicus component and questionable early psoriasis.  Despite those diagnoses, there were no findings of a relationship to service.  However, that does not end the inquiry.  

The primary thrust of the Veteran's claim is that his skin disorder is the result of his exposure to Agent Orange in the Republic of Vietnam.  By virtue of his service in Vietnam, he is presumed to have been exposed to that substance.  Although he has had an Agent Orange Registry Examination, there is no evidence that any of his skin disorders are presumed to be the result of such exposure or have been linked by competent evidence to such exposure.  

Not only is the preponderance of the evidence against a finding of a relationship to Agent Orange, it is against a finding of a relationship to service.  The record simply does not substantiate the Veteran's claim of continuing skin disease since service.  In his initial claim for VA compensation filed in August 1970 he reported several disabilities:  a right shoulder disorder, the residuals of shrapnel wounds of both arms, legs, and face; the residuals of a mouth injury; the residuals of a left knee injury; and malaria.  However, he did not complain of skin disease.  It is reasonable to expect that had the Veteran been experiencing a chronic skin disorder, he would have filed a claim for compensation, as he did for his several other disorders.  That he did not do so tends to militate against a finding that he was experiencing a chronic, identifiable skin disorder in the six months after service.  

Absent evidence of a chronic, identifiable left shoulder disorder in service, or of a nexus between the current left shoulder disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a skin disorder is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his service-connected degenerative disc disease of the lumbar spine, osteoarthritis of the right shoulder, a right knee disorder, a left knee disorder, and a hearing loss disability.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Lumbar Spine

The RO has rated the Veteran's low back disorder as arthritis and lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295.  Traumatic arthritis is, in turn,  rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  Similarly, the lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

When the Veteran filed his claim for an increased rating, low back strain was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under that code, a 40 percent rating was the highest schedular evaluation available for the Veteran's service-connected low back disability.  

Limitation of low back motion was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under that diagnostic code, a 40 percent rating was warranted for severe limitation of motion and was also  the highest schedular evaluation available for limitation of motion of the lumbar spine.

Potentially applicable in rating the Veteran's lumbar spine disability was 38 C.F.R. § 4.71a, Diagnostic Code 5293, the diagnostic code applicable to rating intervertebral disc syndrome (degenerative disc disease).  Indeed, rating  the Veteran's service-connected lumbar spine disorder more accurately reflected the manifestations and diagnosis of that 

At the outset of the Veteran's claim, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

As noted above, a 40 percent rating was the highest schedular evaluation based on limitation of motion of the lumbar spine.  However, under 38 C.F.R. § 4.71a, Diagnostic Code 5289, a 50 percent rating was warranted for unfavorable ankylosis of the lumbar spine.  

Chronic, identifiable neurologic disabilities, such as bowel or bladder impairment were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as revised at 38 C.F.R. § 4.71a, 5243 (2011)).  

Under the revised regulations, intervertebral disc syndrome is rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

In considering the changes, effective September 26, 2003, the Board notes that the regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and the combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Those diagnostic codes have been set forth, generally, above.
Lumbosacral strain and arthritis are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 5237, 5242 (2011).  

In February 2004, the RO granted the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 10  percent disability rating, effective March 3, 2003.  In that decision, the RO informed the Veteran of revisions in the VA criteria for rating such disorders.  

In March 2006 rating decision, during the course of the appeal, the RO increased the Veteran's back disability rating from 10 to 40 percent primarily on the basis of severe limitation of motion of the lumbar spine (under the old criteria 38 C.F.R. § 4.71a, Diagnostic Code 5292).  The RO, again, noted the changes in the rating schedule and stated that it was to the Veteran's advantage to remain under the old criteria.  The Veteran and his representative have submitted additional argument since that time, and therefore, the Board finds no prejudice to the Veteran in the Board adjudicating the claim under the old and new regulations.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  

The Board will, therefore, evaluate the Veteran's service-connected low back disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); Vet. Aff. Op. Gen. Couns. Prec. 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

Since service connection became effective March 3, 2003, the Veteran's degenerative disc disease of the lumbar spine has been manifested primarily by pain, stiffness, and crepitus, and he has been followed by VA for the treatment of that disorder.  There is, however, no evidence of ankylosis, and the evidence, such as the report of his August 2003 VA examination and an August 2004 treatment record from the VA Pain Clinic, show that he is able to flex his spine to at least 60 degrees and that he has a combined range of lumbar spine motion of at least 215 degrees.  Although repetitive motion causes increased pain, there is no additional limitation of motion, weakness, fatigability, or incoordination.  Moreover, the preponderance of the evidence such as reports of consultations with the VA Neurology Service, the VA Neurosurgery Service, and the VA Rheumatology Service in May and June 2004 and in March, April, and December 2009, are negative for any focal neurologic deficits.  The Veteran's straight leg raising tests are negative, and his deep tendon reflexes and sensation in his lower extremities are intact.  He does not demonstrate any low back spasms, and the evidence such as the report of his October 2007 VA examination, is negative for any findings of bowel or bladder impairment.  During that examination, it was suggested that the Veteran had some atrophy of the right calf.  However, the preponderance of the evidence shows that his lower extremity strength is generally full at 5/5.  In addition, the reports of March 2009 nerve conduction studies of the lower extremities and an electromyogram of the left lower extremity are negative for any abnormalities.  

During his October 2007 VA examination, the Veteran also reported that he frequently went to bed when his back hurt.  However, he acknowledged that no physician had ever prescribed bedrest.

In assessing the impact of the Veteran's service-connected lumbar spine disorder on his employment, the Board notes that he was a general contractor in construction for many years.  He states that he left that employment due to his service-connected disabilities, and in December 2004, he was granted Social Security Disability benefits, primarily due to his degenerative disc disease.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  Indeed, VA and the Social Security Administration each have their own law and regulations to consider in making such a determination.  In the consideration of appeals, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  As such, a finding of unemployability by the Social Security Administration is not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).

Although the October 2007 VA examiner agrees that the Veteran's back disability would have a significant impact on his ability to perform physical work, she noted that it would not preclude the Veteran from performing sedentary forms of employment.  In forms accompanying the Veteran's Social Security records, his wife reported that the Veteran's pain interfered with his sleep and rendered him unable to tie his shoes, get out of the bathtub, perform yardwork or housework, bend, stoop, lift, or stand for prolonged periods of time.  In this regard, the physician who examined the Veteran in conjunction with his Social Security claim found that the Veteran had lost agility, his ability to climb, and had balance problems.  However, it was noted that he could occasionally lift 20 pounds and could frequently lift 10 pounds.  The Social Security examiner also found that the Veteran could sit, stand, or walk for 6 hours out of an 8 hour work day.  Moreover, the VA evidence, shows that he continues to be able to perform most of his daily activities.  Although his service-connected low back disorder would prevent or severely hinder the Veteran's ability play sports and severely impacts his ability to perform chores, the evidence shows that it would be productive of no more than moderate impairment with respect to his ability to exercise, recreate, or travel.  Further, the report of the October 2007 VA examination shows that it would cause no more than mild impairment with respect to shopping and dressing and no impairment with respect to feeding, bathing, toileting, and grooming.  

On balance, the foregoing findings do not meet or more nearly approximate the criteria for a rating in excess of 40 percent under the old or new VA criteria for rating the Veteran's service-connected low back disorder.  As such, an increased rating is not warranted, and the appeal is denied.


The Right Shoulder

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  In this case, the evidence, such as the Veteran's service treatment records and a January 2002 report from the VA Physical Therapy Service, show that he is right handed.

The Veteran's right shoulder disorder is rated as bursitis, which, in turn, is rated as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  As noted above, arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Nevertheless, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent was for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion had to be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the arm is rated in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the major arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the major arm is limited to midway between the side and shoulder level.  

A review of the evidence, such as the reports of his August 2003, October 2007, and March 2010 VA examinations and the records of his February 2006 and September 2007 VA physical therapy, shows that the Veteran has right shoulder arthritis, confirmed by X-ray findings.  It is manifested primarily by complaints of pain, stiffness, limitation of motion, and decreased joint motion speed.  However, he is able to flex his right shoulder from 0 degrees to at least 150 degrees and to abduct the shoulder from at least 0 degrees to at least 165 degrees.  Each motion is well above shoulder level.  Although he complains of weakness, and the March 2010 VA examination report suggests mild wasting of the right deltoid, his strength is, generally, full at 5/5.  In addition, his sensation is intact, and his reflexes are full at 2/4.  During his August 2003 VA examination, there was no objective evidence of right shoulder deformity, giving way, instability, incoordination, dislocation, subluxation, locking effusion, inflammation, or flare-ups.  While repetitive motion increased the Veteran's pain, it caused no further limitation of motion.

With respect to employment, the Veteran notes that he is a contractor and that it is difficult to work above his head.  In addition, he reported problems lifting and carrying.  While such problems reportedly impacted the Veteran's ability to perform physical employment, the examiner stated that they did not impact his ability to perform sedentary employment which did not require use of the right arm above his head.  In this regard, the October 2007 and March 2010 VA examiners found that the Veteran's right shoulder disorder had caused no more than moderate impairment of his ability to perform chores, play sports, exercise, or drive and not more than mild impairment in shopping, recreation, bathing, and dressing, and travel, and no impairment in feeding, toileting, or grooming.  

In light of the foregoing discussion, the Board finds the preponderance of the evidence against the Veteran's claim for an increased rating for a right shoulder disorder.  He does not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent; and, therefore, the current rating is confirmed and continued.  Accordingly, the appeal for an increased rating for the Veteran's right shoulder disorder is denied.

The Knees

The Veteran's right knee instability is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

The Veteran's Osgood-Schlatter Disease of the left knee is rated by analogy to impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is moderate knee or ankle disability, and a 30 percent rating is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability.  

Potentially applicable in rating the Veteran's bilateral knee disorders is the evaluation of limitation of motion of the knee.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 percent rating is warranted when knee flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

In evaluating the Veteran's knee disabilities, the Board will consider whether he is entitled to separate ratings for instability and limitation of motion.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings); Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)); Vet. Aff. Op. Gen. Couns 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion and instability, provided that the degree of disability is compensable under each set of criteria); Vet. Aff. Op. Gen. Couns 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria). 

In this case, the evidence, such as the reports of the Veteran's August 2003 and October 2007 VA examinations, show that the Veteran's service-connected knee disorders are manifested by complaints of pain and stiffness, popping and cracking, and a feeling that the knees are about to give way.  He states that the pain is exacerbated by squatting and walking and that his knee disorders restrict his ability to climb.  He also states that the impairment caused by his knee disorders caused him to give up hunting.  

On examination, the Veteran walks with an antalgic gait; however, there is no other evidence of abnormal weight bearing, such as unusual shoe wear.  The Veteran has a range of knee motion, with pain, of at least 0 to 110 degrees, bilaterally.  In addition, there are objective findings of crepitus, tenderness, and increased anterior/posterior excursion, greater on the right than the left.  Moreover, there is a prominent tibial tubercle on the left knee.  Indeed, X-rays, taken in March 2007, confirm the presence of Osgood-Schlatter Disease in the left knee.  Those taken in October 2007 show mild degenerative narrowing of the medial compartment of the right.  Otherwise, the X-rays of the knees are unremarkable.  

On further examination, there is no medial/lateral instability in either knee and no basis for separate disability ratings, as the manifestations of the Veteran's knee disorders do not meet or more nearly approximate the criteria for separate compensable ratings for limitation of motion and instability.  While repetitive motion causes pain, it does not decrease the Veteran's range of motion in either knee.  In addition, there is no associated weakness, incoordination, or fatigue.  In this regard, VA outpatient treatment records are negative for any focal neurologic manifestations.  Rather, they show that generally, the Veteran has full strength in his lower extremities without sensory deficits or impaired reflexes.  

Following the October 2007 VA examination, the examiner reported that the Veteran' right knee disorder severely impaired his ability to play sports and moderately impaired his ability to exercise and perform chores.  There was mild impairment for shopping, recreation, and travel.  Otherwise, there is no evidence that either of the Veteran's knee disorders had any effect on the Veteran's ability to independently perform his activities of daily living.  
In sum, the foregoing findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent for either knee under any of the applicable diagnostic codes.  Therefore, the current ratings are confirmed and continued, and the appeals are denied.

The Hearing Loss Disability 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

Based upon research, two circumstances have been identified where alternative tables may be employed.  One occurs when the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second occurs when the pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  See 64 FR 25202. 25209, May 11, 1999.  This case does not fit either of those situations. 

VA outpatient records show that the Veteran has been followed for his hearing loss disability.  During his VA audiologic examination in August 2003, the Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
10
20
35
60
LEFT
NA
10
20
50
75
The average pure tone threshold in the applicable frequencies (after rounding) was 31 decibels in the right ear and 39 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  When combined with the average pure tone thresholds, the Veteran demonstrated Level I hearing, bilaterally.  Such a finding is commensurate with the noncompensable rating assigned from March 3, 2003 through October 4, 2007.  Accordingly, that rating is confirmed and continued.  

During his VA audiologic examination on October 5, 2007, the Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
15
20
40
65
LEFT
NA
15
25
60
75

The average pure tone threshold in the applicable frequencies (after rounding) was 35 decibels in the right ear and 44 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  When combined with the average pure tone thresholds, the Veteran demonstrated Level III hearing acuity in his right ear, and Level IV hearing acuity in his left ear.  When Level III hearing acuity is combined with Level IV hearing acuity, a 10 percent schedular rating is warranted.  Accordingly, the Veteran's rating was increased to 10 percent, effective October 5, 2007.  There is no basis for a higher rating, and therefore, that rating is also confirmed and continued.  

In sum, for the period from March 3, 2003 through October 4, 2007 and for the period from October 5, 2007 through the present, the Veteran met the criteria for noncompensable and 10 percent ratings, respectively.  He did not meet the criteria for higher ratings; and, therefore, the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, right shoulder disorder, knee disorders, and hearing loss disability.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected degenerative disc disease of the lumbar spine, right shoulder disorder, knee disorders, and hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for any of those disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's degenerative disc disease of the lumbar spine, right shoulder disorder, knee disorders, and/or hearing loss disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

The Earlier Effective Date Claims

Service Connection

The Veteran seeks entitlement to an effective date prior to March 3, 2003, for grants of service connection for PTSD and episodic alcohol abuse, degenerative disc disease of the lumbar spine, a right knee disorder, a left knee disorder, tinnitus, and a hearing loss disability.  He contends that all of those disorders have been with him since service and that the effective date of service connection should, therefore, revert to the day after his separation from service.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the legal basis for the assignment of an earlier effective date.  Accordingly, the appeal will be denied.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Id.; see also Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

In this case, the Veteran's initial claims of entitlement to service connection for PTSD and episodic alcohol abuse, degenerative disc disease of the lumbar spine, a right knee disorder, a left knee disorder, tinnitus, and a hearing loss disability were not received by the RO until March 3, 2003, many years after the Veteran's separation from service.  Although he had filed a claim in August 1970, during his first year after service, it did not mention any of the foregoing disorders.  Indeed, prior to March 3, 2003, there is no evidence of any communication which could even be construed as an informal clam for service connection.  Therefore, even if those disorders had been manifested prior to that time, the date of the receipt of the claim controls, as it occurred later than the date entitlement arose.  Thus, there is simply no legal basis for an effective date prior to March 3, 2003 for a grant of service connection for PTSD and episodic alcohol abuse, degenerative disc disease of the lumbar spine, a right knee disorder, a left knee disorder, tinnitus, and a hearing loss disability.  The law is dispositive of those issues; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Increased Rating

Finally, the Veteran seeks an effective date prior to January 18, 2002 for a 10 percent rating for his service-connected osteoarthritis of the right shoulder.  

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As above, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).  

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A report of VA treatment will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a) (2011).  The date of outpatient treatment will be accepted as the date of receipt of a claim, provided that a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(a)(1) (2011).  The date of receipt of evidence from a private physician will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157(a)(2) (2011).  

In this case, the record shows that February 1971, the RO granted the Veteran's claim of entitlement to service connection for right shoulder disorder.  The RO assigned a noncompensable rating, effective March 11, 1970, the day after the Veteran's separation from service.  

On March 3, 2003, the RO received the Veteran's formal claim of entitlement to an increased rating for his service-connected right shoulder disorder.  In support of his claim, the Veteran submitted a record showing that on January 18, 2002, the Veteran had been treated by VA for progressive pain associated with that disorder.  Prior to January 18, 2002, there is no evidence of any communication which could even be construed as an informal clam for an increased rating.  Although the Veteran submitted private records reflecting his treatment for a right shoulder disorder in March and April 1996, that treatment took place more than one year before the Veteran submitted his formal claim for a rating increase.  Thus, the 1996 treatment records are of no force or effect in establishing an effective date earlier January 18, 2002.  As above, there is no legal basis for an effective date prior to January 18, 2002 for a 10 percent rating for the Veteran's osteoarthritis of the right shoulder.  Again, the law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to an effective date prior to March 3, 2003 is denied for service connection for PTSD and episodic alcohol abuse.

Entitlement to an initial rating in excess of 40 percent is denied for degenerative disc disease of the lumbar spine.

Entitlement to an effective date prior to March 3, 2003 is denied for service connection for degenerative disc disease of the lumbar spine.

Entitlement to a rating in excess of 10 percent is denied for osteoarthritis of the right shoulder.  

Entitlement to an effective date prior to January 18, 2002 is denied for a 10 percent rating for osteoarthritis of the right shoulder.  

Entitlement to an initial rating in excess of 10 percent is denied for a right knee disorder.

Entitlement to an effective date prior to March 3, 2003 is denied for service connection for a right knee disorder.

Entitlement to an initial rating in excess of 10 percent is denied for Osgood-Schlatter Disease of the left knee.

For the period from March 3, 2003 through October 4, 2007, entitlement to an initial compensable rating is denied for a hearing loss disability. 

For the period on and after October 5, 2007, entitlement to a rating in excess of 10 percent is denied for a hearing loss disability.  

Entitlement to an effective date prior to March 3, 2003 is denied for service connection for a hearing loss disability.

Entitlement to an effective date prior to March 3, 2003 is denied for service connection for tinnitus.  


REMAND

In February 2004, the RO granted entitlement to service connection for Osgood-Schlatter Disease of the left knee.  The RO assigned a 10 percent disability rating for that disorder, effective March 3, 2003.  The Veteran disagreed with that rating, as well as the effective date.

In March 2006, the RO confirmed and continued the initial 10 percent rating for the Veteran's Osgood-Schlatter Disease of the left knee.  However, the RO assigned an effective date of January 18, 2002.  In April 2006, the RO informed the Veteran that with respect to the assignment of an earlier effective date, the RO's decision constituted a grant of the benefit sought on appeal.  

In an October 2006 statement, the Veteran reiterated that he was seeking an earlier effective date for service connection for his left knee disability.  Construed in a manner most favorable to the Veteran, such a statement constitutes a timely Notice of Disagreement with the RO's March 2006 decision.  Under such circumstances, the Board is required to remand the earlier effective date claim to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action: 

Issue a Statement of the Case with respect to the issue of entitlement to an effective date prior to January 18, 2002, for entitlement to service connection for Osgood-Schlatter Disease of the left knee.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is advised to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


